FILED
                           NOT FOR PUBLICATION
                                                                              MAR 21 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


MATTHEW CHARLES MITCHELL,                        No.   16-17148

              Plaintiff-Appellant,               D.C. No. 3:15-cv-04044-VC

 v.
                                                 MEMORANDUM*
DAVID TILLETT; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                           Submitted March 16, 2018**
                            San Francisco, California

Before: PAEZ and IKUTA, Circuit Judges, and ADELMAN,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Lynn S. Adelman, United States District Judge for the
Eastern District of Wisconsin, sitting by designation.
      Matthew Mitchell appeals the district court’s dismissal of his petition to

vacate an arbitral decision penalizing him for a rules violation during the 34th

America’s Cup. We have jurisdiction under 28 U.S.C. § 1291.

      Because it is not possible for us “to grant ‘any effectual relief whatever’” to

Mitchell, this case is moot. Knox v. Serv. Emps. Int’l Union, Local 1000, 567 U.S.
298, 307 (2012) (quoting Erie v. Pap’s A.M., 529 U.S. 277, 287 (2000)). We are

not able to grant Mitchell relief from the arbitral decision precluding him from

participating in four races, because all such races were completed by the end of

September 2013. Mitchell does not seek damages and any harm to Mitchell’s

reputation is “not a sufficient interest to avoid mootness.” Jackson v. Cal. Dep’t of

Mental Health, 399 F.3d 1069, 1075 (9th Cir. 2005). Nor would any claim for

attorneys’ fees “resuscitate an otherwise moot controversy.” Cammermeyer v.

Perry, 97 F.3d 1235, 1238 (9th Cir. 1996). 1

      AFFIRMED.




      1
         We deny Mitchell’s pending motion for judicial notice of a law review
article because “a court may not take judicial notice of a fact that is ‘subject to
reasonable dispute’” and the law review article is a source whose accuracy may be
debated and questioned. Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir.
2001) (quoting Fed. R. Evid. 201(b)).
                                          2